Citation Nr: 0532423	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  01-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to increased evaluations for right knee 
disabilities.

2.  Entitlement to an effective date prior to October 15, 
2002, for the assignment of separate disability ratings for 
instability of the right knee and traumatic arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from May 1969 
to September 1975, and from January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2004 RO decision.  The veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in August 2004.  A transcript of that hearing has been 
associated with the record on appeal.  In November 2004, the 
Board remanded the case to the RO to obtain records to 
complete the file for appellate review, and to obtain a 
current examination addressing the severity of the veteran's 
condition.  These actions have been completed, and the case 
has been returned to the Board for appellate review.  The 
Board notes that in May 2005, the RO granted an earlier 
effective date of October 15, 2002, for the assignment of 
separate disability ratings for a post-operative medial 
meniscectomy of the right knee and traumatic arthritis of the 
right knee.  As this does not represent a complete grant of 
the benefits sought on appeal for this claim, the Board will 
continue adjudication of the claim.  

Additionally, the Board notes that the issues of service 
connection for a low back disability and a hip disability are 
also on appeal.  As these issues were addressed at a hearing 
held by a Veterans Law Judge other than the undersigned, they 
will be the subject of a separate decision.


FINDINGS OF FACT

1.  By a rating dated in January 1976, service connection was 
established for postoperative right medial meniscectomy with 
tendon transfer, instability and traumatic arthritis, rated 
as 10 percent disabling under Diagnostic Code 5010-5257.

2.  By a rating dated in June 1999, the RO denied a rating in 
excess of 10 percent for the veteran's right knee disability; 
this decision has become final.

3.  VA outpatient treatment records reflect that in June 2000 
the veteran reported that his knee was getting worse and on 
July 17, 2000, it was noted that X-rays revealed degenerative 
joint disease and the veteran was referred for a right knee 
brace.

4.  VA outpatient treatment records in June 2000 noting that 
the veteran reported that his knee was getting worse 
constitutes a claim for increased compensation and X-rays 
taken on July 17, 2000, revealing arthritis, coupled with the 
referral for a right knee brace reflect findings sufficient 
to justify separate compensable rating based upon arthritis 
with painful motion and instability.

5.  The veteran's service-connected right knee disability is 
manifested by range of motion from 5 degrees to 140 degrees, 
and there is no more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for traumatic arthritis of the right knee and 10 percent for 
right knee medial meniscectomy with instability have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5257, 5260, 5261 (2005).

2.  The criteria for an effective date of July 17, 2000, for 
the award of separate ratings for traumatic arthritis of the 
right knee and instability of the right knee have been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005);  38 C.F.R. § 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters -- The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claims in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in December 
2003 and January 2005 that informed him of the type of 
information and evidence necessary to substantiate his 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from December 2003 and January 2005 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from December 2003 and January 2005 
contained requests that the veteran provide additional 
evidence in support of his claims.  He was asked to tell VA 
about any other records that might exist to support his 
claims, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SOC dated in March 2004 and 
an SSOC dated in April 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided where 
necessary.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.


III.  Factual Background

The veteran was released from service in September 1975.  He 
was accorded a VA orthopedic examination in December 1975.  
An X-ray report reflects that no evidence of bone pathology 
was found in the right knee.  Examination resulted in a 
diagnosis of postoperative right medial meniscectomy and 
tendon transfer, two operations, with mild instability of the 
joint, residual traumatic arthritis.  The doctor thereafter 
added a notation that knee X-rays were negative.

By a rating dated in January 1976, service connection was 
established for postoperative right medial meniscectomy with 
tendon transfer, instability and traumatic arthritis.  This 
disability was rated as 10 percent disabling under Diagnostic 
Code 5010-5257, effective from the day after the veteran's 
release from service in September 1975.

X-rays of the veteran's right knee taken in connection with 
an examination for disability evaluation purposes in July 
1977 was negative for any pathology.

As noted above, the veteran again served on active duty from 
January to July 1991 in support of Operation Desert 
Shield/Desert Storm.  He was accorded an orthopedic 
examination by VA in December 1991 which resulted in an 
impression of degenerative joint disease of the right knee 
with instability.  Examination revealed that he had full 
range of motion.  X-ray examination of the right knee was 
reported to be negative.

By a rating dated in January 1992, the 10 percent rating 
under Diagnostic Code 5010-5257 for the right knee disability 
was resumed following the veteran's release from active duty 
in July 1991.  The veteran failed to report for an 
examination scheduled for July 1996 and the RO continued the 
10 percent rating for the right knee disability in an August 
1996 rating decision.

By a statement received on April 20, 1999, the veteran 
claimed that his right knee condition had gotten worse.  VA 
examination in June 1999 revealed a range of motion from 0-
135 degrees with crepitation on motion.  The diagnosis was 
degenerative joint disease of the right knee.  In a rating 
decision of June 1999, the RO continued the 10 percent rating 
for the right knee disability.  The veteran did not file a 
notice of disagreement as to this decision and it became 
final.

VA outpatient treatment records reflect that the veteran was 
seen in March 2000 "for establishment of care."  It was 
noted that he had had surgery on his right knee for anterior 
cruciate ligament (ACL) removal, medial meniscal repair, and 
tendon transfer.  The most recent surgery had been in 1991 
and he still had a fair amount of discomfort from the knee.  
In June 2000, he reported that his knee was getting worse.  
Examination on July 17, 2000, revealed positive Lachman's, 
medial joint line tenderness and genu varus.  X-rays 
reportedly revealed mild degenerative joint disease.  The 
veteran was scheduled for standing films of both knees and 
referred to an orthotics clinic for a right knee brace.  X-
rays taken of the right knee on August 24, 2000, revealed 
hypertrophic osteophyte formation projecting off the femoral 
tibial condyles and tibial spine with narrowing of the medial 
joint compartment, compatible with degenerative joint 
disease.  Bony spurring was noted in the superior aspect of 
the patella.  The X-ray report contained the following 
impression:  degenerative osteoarthritic changes of the right 
knee with narrowing of the medial joint compartment.  When 
the veteran was again seen in November 2000, it was reported 
that he wore an ACL brace when working or running (he was 
reported to be a high school football referee).

The veteran was accorded an examination for disability 
evaluation purposes in November 2002.  It was noted that he 
had undergone a right medial meniscectomy and a right patella 
scrapping in 1970; a tendon transfer in 1972; and ACL 
ligament removal in 1991.  He had chronic knee pain and had 
tried a knee brace which was of no help.  Physical 
examination revealed that he had a normal gait pattern.  He 
had no knee effusion.  The anterior drawer sign indicated 
some laxity.  He had medial and lateral joint line pain in 
the right knee.  Range of motion of the right knee caused 
pain at 130 degrees.  The examiner noted that the veteran had 
significant degenerative arthritis of the right knee.

At a hearing on March 13, 2003, the veteran's representative 
mentioned that there was a possibility that the instability 
and the arthritis of the veteran's right knee needed to be 
considered separately.

In July 2003, the veteran was given a VA joints examination.  
He reported that he suffered a right knee injury in 1969 
during service which required a medial meniscectomy.  He said 
that the knee had been somewhat unstable since that time, and 
he also reported intermittent aching and difficulty extending 
the knee.  He further reported tightness in the back of his 
leg.  He indicated that he twisted the knee in 1991 and since 
that time had experienced discomfort as well as occasional 
backache.  On physical examination, the knee was slightly 
tender to deep palpation.  The knee was stable.  There was a 
questionably positive anterior drawer sign, and a negative 
McMurray sign.  There was no swelling and no local heat.  
There was an abnormality in motion in that he lacked 5 
degrees to full extension of the knee and could flex the knee 
only to 120 degrees rather than to the normal 140 degrees.  
Right knee X-rays showed significant degenerative joint 
disease.  The examiner's impression was severe osteoarthritis 
of the right knee.  The examiner indicated that the veteran 
did not walk with a limp, did not require support of any 
kind, and was able to work for many years.

In December 2003, the veteran was again given a VA joints 
examination.  He reported pain and occasional swelling (three 
to four times a year) in his knee.  He stated that the knee 
gave way, but there was no locking.  Crepitus was stated as 
being present.  He indicated that his right knee did not 
extend as it should, and he occasionally used a knee brace.  
Physical examination revealed past surgical scars.  Range of 
motion was normal.  Anterior drawer sign was positive.  There 
was no swelling, deformities, or tenderness.  McMurray's test 
was negative.  X-rays showed narrowing of the medial joint 
space of the right knee with some bony spurring.  The 
examiner's diagnoses were multiple arthrotomies of the right 
knee for torn medial meniscus and excision of anterior 
cruciate ligament, and moderate arthritis of the right knee.

In August 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  He 
testified that he had pain, instability, and arthritis in his 
right knee, and that these conditions were increasing in 
severity.  He reported difficulty when climbing stairs, and 
said he had some problems with bending, squatting, and 
stooping.  He said he occasionally wore a knee brace, and his 
right knee generally didn't affect his work because he had a 
sedentary occupation.  He reported that he had increasing 
instability which limited his activities.   

In January 2005, the veteran was given another VA joints 
examination.  He occasionally used assistive aids for 
walking.  He was able to stand from three to eight hours with 
short rest periods, and was able to walk more than three 
miles.  He complained of difficulty climbing stairs, and said 
he experienced occasional swelling/popping and wasn't able to 
fully extend the knee.  On physical examination, his gait was 
normal.  There was evidence of abnormal weight bearing, and 
he lacked full extension.  There was objective limitation of 
motion caused by joint disease or injury.  Range of motion 
was from 5 degrees to 140 degrees, with no additional 
limitation of motion on repetitive use.  There was no 
instability.  Crepitus was present, and there was a positive 
drawer sign.  McMurray's test was negative.  Right knee X-
rays showed moderate degenerative joint disease.  The 
examiner's diagnosis was moderate degenerative joint disease 
of the right knee with flexion contracture.


III.  Increased ratings for right knee disabilities

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's traumatic arthritis of the right knee is 
currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5010, and his right knee medial meniscectomy 
with instability is also currently rated as 10 percent 
disabling pursuant to Diagnostic Code 5257.

VA regulations specify that the evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (2003).  Rather, the veteran's 
disability will be rated under the diagnostic code that 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  However, 38 C.F.R. 
§ 4.14 does not prevent separate evaluations for the same 
anatomic area under different diagnostic codes that evaluate 
different symptomatology.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

Precedent opinions from the VA General Counsel permit 
separate knee disability ratings for arthritis with 
limitation of motion or painful motion (Diagnostic Codes 5003 
and 5010), and for instability (Diagnostic Code 5257).  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension of a 
leg is rated 0 percent when limited to 5 degrees, 10 percent 
when limited to 10 degrees, and 20 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The veteran is currently in receipt of a 10 percent rating 
for traumatic arthritis of the right knee.  Upon 
consideration of the criteria required for a higher rating, 
the Board finds that such criteria are not demonstrated by 
the competent medical evidence of record.  VA medical 
evidence described above over the time period relevant to the 
appeal does not show flexion less than 120 degrees.  
Furthermore, the evidence of record does not show limitation 
of extension greater than 5 degrees.  It is not shown that 
flexion is limited to 30 degrees or less, that extension is 
limited to 15 degrees or higher.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Ankylosis of the knee is not 
shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5256.  Thus, a 
rating higher than 10 percent for the veteran's traumatic 
arthritis of the right knee is not warranted.

With regard to the veteran's right knee medial meniscectomy 
with instability, the Board notes that a rating higher than 
10 percent requires evidence of moderate recurrent 
subluxation or moderate lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Upon consideration of the 
evidence above, the Board finds that a rating higher than 10 
percent for right knee meniscectomy with instability is not 
warranted.  While the veteran has reported that he 
experiences instability in the knee, the recent medical 
evidence of record includes no objective evidence 
establishing that the veteran's right knee is currently 
manifested by instability, much less manifested by either 
moderate recurrent subluxation or moderate lateral 
instability as required for a rating higher than 10 percent 
under Diagnostic Code 5257.  Thus, a rating higher than 10 
percent for the veteran's right knee medial meniscectomy with 
instability is not warranted.  

The Board notes that evaluation of the veteran's right knee 
disability must include  functional disability due to pain 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, such as through 
atrophy.  38 C.F.R. § 4.40 (2005).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59 (2005).

The medical evidence suggests that the veteran experiences 
pain and instability in his right knee.  There is little or 
no medical evidence showing that he has symptoms such as 
fatigue, lack of endurance, muscle atrophy, or neurological 
impairment.  At his most recent examination it was reported 
that he did not experience additional limitation of motion on 
repetitive use.  Based on the foregoing, the Board finds 
that, when the ranges of motion in the right knee are 
considered together with the evidence of functional loss due 
to right knee pathology, the evidence does not support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a 20 percent rating, 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca, supra.  

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for traumatic arthritis of the 
right knee and a rating higher than 10 percent for right knee 
medial meniscectomy with instability.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


IV.  Earlier effective date for the assignment of separate 
disability ratings for the right knee

The veteran asserts that his current 10 percent ratings for 
traumatic arthritis of the right knee and for right knee 
medial meniscectomy should be made effective from the date of 
the Court's 1994 decision which held that separate disability 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban, supra.

Service connection for right knee medial meniscectomy with 
traumatic arthritis and instability has been in effect since 
the veteran's separation from service in September 1975.  
Except for the period when the veteran was on active military 
service during 1991, the right knee disability was rated as 
10 percent disabling from September 1975 until October 15, 
2002, the date separate ratings for arthritis and instability 
were assigned.  

Upon review of the claims file, the Board finds that the June 
1999 rating decision which denied a rating in excess of 10 
percent for the veteran's right knee disability became final.  
If a veteran fails to appeal from an RO decision concerning a 
claim, the decision becomes "final."  38 U.S.C. § 7105(c).  
Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  To establish a valid CUE claim, a veteran must 
show that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  No 
such assertion has been presented in this case.

Thus, VA may not reach back to the date of the original claim 
or any other claim prior to the June 1999 final decision as a 
possible effective date for an increased or separate award 
for the veteran's right knee disability.  The Board has 
carefully considered the veteran's correspondence as well as 
VA medical records to determine the earliest date as of which 
the veteran submitted a claim which could be construed as a 
claim for an increased rating or a claim for separate ratings 
for his right knee disability.  

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if the application is received within one year 
from such date; otherwise, the effective date will be the 
date of VA receipt of the claim for increase, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of a claim, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).  

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2004).

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(a) (2004).  Under 
38 C.F.R. § 3.157(b), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of examination or hospitalization by VA will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  These provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

VA's General Counsel has held that the ambiguous provisions 
of 38 C.F.R. § 3.157 may be construed as recognizing a VA 
outpatient or hospitalization examination report as an 
informal claim for an increased evaluation where service 
connection for a particular disability had already been 
established and the report "contains sufficient information 
to justify an assumption" by VA that the veteran seeks 
increased compensation for the disability.  VA General 
Counsel Digested Opinion 1-17 (May 24, 1984).  While this 
Digested Opinion is not binding upon the Board, it does 
provide guidance as to regulatory interpretation.  But see 
38 C.F.R. § 20.101 (2004) (the Board is bound by applicable 
statutes, VA regulations, and precedent opinions of the 
General Counsel).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under the criteria set forth above, the Board finds that the 
June 2000 outpatient treatment records reflecting that the 
veteran sought treatment for his right knee disability and 
indicated that the disability had increased in severity 
constitutes an informal claim for increased compensation for 
this disability.  However, it was not until examination on 
July 17, 2000, that medical evidence documents the presence 
of arthritis and instability of the right knee supporting the 
assignment of separate ratings.  While several prior 
impressions or diagnoses included notations of arthritis, all 
prior X-ray reports were negative.  Outpatient treatment 
records dated on July 17, 2000, confirm that X-rays revealed 
degenerative joint disease and the referral for a right knee 
brace clearly indicates the presence of instability of the 
right knee.  Thus, entitlement to separate ratings based upon 
arthritis and instability is factually ascertainable as of 
this date.  As noted above, VA regulations provide that the 
effective date will be the date of receipt of the claim for 
increase, or the date entitlement arose, whichever is later.  
Accordingly, as the Board finds the date of claim to be in 
June 2000, the date entitlement is first shown on July 17, 
2000, is the later date and constitutes the effective date 
for the assignment of separate rating for right knee 
disability based upon arthritis with painful motion and 
instability.


ORDER

Ratings higher than 10 percent for traumatic arthritis of the 
right knee and 10 percent for right knee medial meniscectomy 
with instability are denied.

An effective date of July 17, 2000, for the award of separate 
ratings for a right knee disability is granted.



	                        
____________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


